Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 1 of 23 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   ANI AVETISYAN (State Bar. No. 266679)
     ani@handslawgroup.com
 4   LAURA STEVEN (State Bar. No. 332168)
     laura@handslawgroup.com
 5
     THE LAW OFFICE OF HAKIMI &
 6   SHAHRIARI
     1800 Vine Street
 7   Los Angeles, CA 90028
 8   Telephone: (888) 635 - 2250
     Facsimile: (213) 402 - 2170
 9
     Attorneys for Plaintiff,
10   PHILLIP WALKER
11
12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
13
14   Phillip Walker,                          Case No.:
15
              Plaintiff,
16
     v.                                       COMPLAINT FOR VIOLATIONS
17                                            OF: AMERICANS WITH
     Ronald Smothers, Trustee of the R.       DISABILITIES ACT OF 1990, 42
18   Smothers Living Trust, dated February    U.S.C. § 12181 et seq.; UNRUH
     14, 1995; Hakimianpour Santa Monica      CIVIL RIGHTS ACT, CALIFORNIA
19   Group, L.L.C., a California Limited      CIVIL CODE § 51 et seq.
     Liability Company; and Does 1-10,
20
21             Defendants.
22                                            DEMAND FOR JURY TRIAL

23
24
25        Most Americans, especially Seniors, become disabled at some point in life…
26
27
28

                                        COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 2 of 23 Page ID #:2



 1         Plaintiff Phillip Walker (hereinafter referred to as “Plaintiff,”) complains of
 2
     Ronald Smothers, Trustee of the R. Smothers Living Trust, dated February 14,
 3
 4   1995; Hakimianpour Santa Monica Group, L.L.C., a California Limited Liability

 5   Company; and Does 1-10 (each, individually a “Defendant,” and collectively
 6
     “Defendants”), and alleges as follows:
 7
 8                              I.     PARTIES
 9         1.     Phillip Walker suffers from osteoarthritis. Her movement and walking
10
     are greatly impaired. The arthritis affects her knees and lower back especially
11
12   severely. The cartilage in both her knees has eroded. The bones in her knees grind
13   on each other, causing pain and impairment. She relies on a walker or cane on a
14
     daily basis for mobility. Plaintiff is a California resident with physical disabilities.
15
16   Plaintiff has been issued a blue permanent disabled person parking placard by the
17   State of California. Plaintiff is qualified as disabled pursuant to 42 U.S.C. Section
18
     12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq., and 52, et
19
20   seq., and other statutory laws which protect the rights of “disabled persons.”
21
           2.     Defendant Ronald Smothers, Trustee of the R. Smothers Living Trust,
22
     dated February 14, 1995; Hakimianpour Santa Monica Group, L.L.C., a California
23
24   Limited Liability Company; owned the property (“Property”) located at 3036
25
     Crenshaw Blvd, Los Angeles, CA 90016, at all relevant times.
26
           3.     There is a business establishment on the Property known as “Burger
27
28   King” hereinafter “business”).
                                           2
                                       COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 3 of 23 Page ID #:3



 1         4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
 2
     owners, subsidiaries, parent companies, employers, employees, agents, corporate
 3
 4   officers, managers, principles and/or representatives of Defendants. Plaintiff is

 5   unaware of the true names and capacities of Defendants sued herein, as DOES 1
 6
     through 10, inclusive, and therefore, sues those Defendants by fictitious names.
 7
 8   Plaintiff requests that the Court grant leave to amend this complaint to allege the
 9   true names and capacities when determined by whatever source.
10
           5.     Plaintiff alleges that Defendants at all times have been and are relevant
11
12   to this cause of action, the owners, franchisees, lessees, general partners, limited
13   partners, agents, employees, employers, represent partners, subsidiaries, partner
14
     companies, and/or joint ventures of the remaining Defendants and were acting
15
16   within the course and scope of that relationship. Plaintiff is further informed and
17   believes and alleges that each of the Defendants gave consent to, ratified, and/or
18
     authorized the acts alleged of each of the remaining defendants.
19
20         6.     Plaintiff visited the public accommodations owned and operated by
21
     Defendants with the intent to purchase and/or use the goods, services, facilities,
22
     privileges, advantages, or accommodations operated and/or owned by Defendants.
23
24                             II.    JURISDICTION & VENUE
25
           7.     This Court has subject matter jurisdiction over this action pursuant to
26
     28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
27
28   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
                                           3
                                       COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 4 of 23 Page ID #:4



 1          8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 2
     action, arising from the same nucleus of operative facts and arising out of the same
 3
 4   transactions, is also brought under California’s Unruh Civil Rights Act, which act

 5   expressly incorporates the ADA.
 6
            9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
 7
 8   founded on the fact that the real property which is the subject of this action is
 9   located in this district and that Plaintiff’s cause of action arose in this district.
10
                                 III.   FACTS
11
12          10.    The Property owned by Defendants is a facility which is open to the
13   public and is a business establishment.
14
            11.    Plaintiff alleges that the Property has been newly constructed and/or
15
16   underwent remodeling, repairs, or alterations since 1992, and that Defendants have
17   failed to comply with California access standards which applied at the time of each
18
     new construction and/or alteration or failed to maintain accessible features in
19
20   operable working condition.
21
            12.    Plaintiff visited the Property during the relevant statutory period on
22
     three (3) separate occasions, in October 2020 and November 2020 to patronize the
23
24   business.
25
            13.    Defendants did not offer persons with disabilities with equivalent
26
     facilities, privileges and advantages offered by Defendants to other patrons.
27
28          14.    Plaintiff encountered barriers (both physical and intangible) that
                                            4
                                        COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 5 of 23 Page ID #:5



 1   interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
 2
     services, privileges, and accommodations offered at the Property.
 3
 4         15.    Parking for patrons visiting the Property are among the facilities,

 5   privileges, and advantages offered by Defendants to patrons of the Property.
 6
           16.    However, there is no accessible parking for disabled patrons. Not one
 7
 8   single space. The parking space designated for disabled persons does not comply
 9   with the Americans with Disabilities Act (“ADA”).
10
           17.    The parking area does not comply with the latest California Building
11
12   Codes (“2010 CBC”).
13         18.    Parking is one of the facilities, privileges, and advantages offered by
14
     Defendants to patrons of the Property.
15
16         19.    When Plaintiff visited the Property, Plaintiff experienced access
17         barriers related to parking, signage, paths of travel, interior space, and
18
           restrooms.
19
20         Plaintiff encountered the following barriers at Defendant’s Property:
21
           Burger King and the Property it sits on does not have ADA complaint
22
           designated disabled parking spaces. There are two designated disabled
23
24         parking spaces that are located further from the entrance, making it
25
           difficult for Plaintiff to access the business. These designated disabled
26
           parking spaces are also missing signs, which causes confusion for
27
28         Plaintiff and other patrons. The path of travel has slopes, cracks, and
                                          5
                                      COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 6 of 23 Page ID #:6



 1         abrupt changes in level. This is dangerous for Plaintiff because it is a
 2
           tripping hazard. Other elements such as restrooms and signage on the
 3
 4         Property are also not ADA compliant.

 5         VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
 6
           ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route
 7
 8         of travel.) An accessible route of travel is not provided to all entrances and
 9         portions of the building, entrances and/or between the building and a public
10
           way.
11
12
13         VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
14
           There is no accessible path of travel into the building entrances. There is no
15
16         safe way for Plaintiff to travel from the parking area to the entrance of the
17         Property.
18
19
20         VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).
21         (Directional signage.) There is no directional signage showing an accessible
22
           path of travel.
23
24
25
           VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
26
           sign.) The tow away sign(s) (white sign stating that “UNAUTHORIZED
27
28         VEHICLES PARKED IN DESIGNATED ACCESSIBLE SPACES …
                                          6
                                      COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 7 of 23 Page ID #:7



 1         WILL BE TOWED AWAY”) must be posted in a conspicuous place at each
 2
           entrance to an off-street parking lot (facility), or immediately adjacent to and
 3
 4         visible from each designated parking stall (space). The requisite sign is

 5         obscured from being read because it is covered with vandalism and adhesive
 6
           stickers, making it difficult for Plaintiff and other patrons to see and read the
 7
 8         sign. The sign is vandalized and has been left vandalized.
 9
10
           VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
11
12         sign – towed vehicle information.) The tow away sign (white sign stating
13         that “UNAUTHORIZED VEHICLES PARKED IN DESIGNATED
14
           ACCESSIBLE SPACES … WILL BE TOWED AWAY”) does not state the
15
16         required information regarding the tow company and telephone number.
17
18
           VIOLATION of 2010 ADAS 403.3. (Path of travel- cross slope.) The cross
19
20         slope of the accessible path of travel is greater than two (2) percent.
21
22
           VIOLATION of 2010 CBC § 1129B.1; 1991 ADAS § 4.6.2; 2010 ADAS §
23
24         208.3.1. (Minimize travel distance.) The parking space reserved for disabled
25
           persons is not located to minimize the travel distance to the entrance. The
26
           parking spaces closest to the entrance of the business are not designated
27
28         accessible spaces. The space reserved for disabled persons are located
                                          7
                                      COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 8 of 23 Page ID #:8



 1         farther.
 2
 3
 4         VIOLATION of 2010 CBC § 1129B.3; 1991 ADAS § 4.6.3; 2010 ADAS §

 5         502.2. (Faded paint – accessible space lines.) The paint used for the
 6
           designated accessible parking space is so worn and aged that it cannot be
 7
 8         seen. This makes it unclear where the actual parking space is. The required
 9         width dimensions are not painted as required. This makes it difficult for
10
           Plaintiff to park in the designated space.
11
12
13         VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Width of
14
           space). The parking space designated for disabled persons measures less than
15
16         nine (9) feet wide. This makes it difficult for Plaintiff to park in the
17         designated space.
18
19
20         VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Length of
21         space.) The designated disabled parking space measures less than eighteen
22
           (18) feet long, which makes it difficult for Plaintiff to park in the designated
23
24         space.
25
26
           VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt
27
28         changes in level.) The path of travel from the space reserved for disabled
                                           8
                                       COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 9 of 23 Page ID #:9



 1         patrons has an uneven ground surface with changes in level exceeding one-
 2
           half inch.
 3
 4
 5         VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
 6
           § 502.4. (Slope of parking space.) The designated accessible parking space
 7
 8         has a running slope greater than two (2) percent.
 9
10
           VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
11
12         § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
13         access aisle for the space reserved for disabled persons has a running slope
14
           greater than two (2) percent.
15
16
17         VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
18
           2010 ADAS § 4.6.3. (Length of adjacent access aisle.) The adjacent access
19
20         aisle to the designated accessible parking space is less than eighteen (18) feet
21         long. This makes it difficult for Plaintiff to use the adjacent space to safely
22
           disembark from the car.
23
24
25
           VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
26
           2010 ADAS § 4.6.3. (Width of adjacent access aisle.) The adjacent
27
28         loading/unloading access aisle to the designated disabled parking space is
                                          9
                                      COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 10 of 23 Page ID #:10



   1        less than five (5) feet wide. This makes it difficult for Plaintiff to use the
   2
            adjacent space to safely disembark from the car.
   3
   4
   5        VIOLATION of 2010 CBC § 1129B.3.1; 1991 ADAS § 4.6.3; 2010 ADAS
   6
            § 502.3. (No loading/unloading access aisle.) The adjacent loading/unloading
   7
   8        access aisle for the accessible parking space is missing entirely. This makes it
   9        difficult for Plaintiff to use the adjacent space to safely disembark from the
  10
            car.
  11
  12
  13        VIOLATION of 2010 CBC § 1129B.3.1. (“NO PARKING” – ground
  14
            surface sign.) The words “NO PARKING” is fading from the adjacent
  15
  16        loading/unloading access aisles. As a result, non-disabled patrons park in the
  17        loading/unloading access aisles, blocking Plaintiff from being able to use the
  18
            access aisles. Cars and trucks park or block the access aisles because the
  19
  20        paint is faded and difficult to read.
  21
  22
            VIOLATION of 2010 CBC § 1129B.4. (Surface signage.) The paint used for
  23
  24        the designated accessible parking spaces is faded and cannot be seen. There is
  25
            no compliant surface signage at the designated disabled parking space. The
  26
            International Access Symbol is so faded and worn that it cannot be read. The
  27
  28        street surface (pavement) signage is unreadable because the paint has faded.
                                           10
                                        COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 11 of 23 Page ID #:11



   1
   2
            VIOLATION 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4; 2010 ADAS §
   3
   4        502.6. (Sign missing – accessible parking space.) The sign identifying the

   5        designated disabled accessible parking space is missing entirely. There are
   6
            two (2) designated accessible parking spaces that do not have the ADA
   7
   8        required signs.
   9
  10
            VIOLATION 2010 CBC § 1129B.4. (Sign missing – $250 fine.) The sign
  11
  12        warning of the minimum $250 fine for unauthorized parking in the
  13        designated disabled accessible parking space is missing entirely. There are
  14
            two (2) designated accessible parking spaces that do not have the ADA
  15
  16        required signs.
  17
  18
            VIOLATION of 2010 ADAS § 502.3. (Access aisles.) The adjacent
  19
  20        loading/unloading access aisle must adjoin an accessible route to an
  21        accessible entrance. It does not. Although the access aisle does attach to a
  22
            marked path of travel, the path and entrance it leads to is not ADA complaint.
  23
  24
  25
            VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Changes in
  26
            level of ground surface.) Within the parking space reserved for disabled
  27
  28        patrons, the asphalt is uneven, with depressions, and uneven ground. There
                                          11
                                       COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 12 of 23 Page ID #:12



   1        are cracked parts. This makes travelling in this area difficult.
   2
   3
   4        VIOLATION of 2010 CBC §§ 1120B.2, 1133B.7.4; 2010 ADAS §§ 302.1,

   5        303.3. (Path from parking – uneven surface.) The path of travel from the
   6
            designated disabled parking space to the entrance has damaged ground that is
   7
   8        uneven. There are cracks and uneven surfaces on the surface of the ground
   9        within the designated path of travel leading into the entrance. This makes
  10
            traveling in this area difficult. The path of travel from the designated
  11
  12        disabled parking space to the entrance runs into cracks and changes in level
  13        greater than one-half inch, but no ramps are provided. These steep changes
  14
            in level create uneven surfaces.
  15
  16
  17        VIOLATION of 2010 CBC § 1133B.5.1; 1991 ADAS §§ 4.3.7, 4.8.1, 2010
  18
            ADAS § 403.3, 2016 CBC § 11B-403.3. (Ramps.) The accessible route of
  19
  20        travel has a slope greater than 1:20 (5%) but is not a compliant ramp.
  21
  22
            VIOLATION of 2010 CBC § 1133B.5.2. (Minimum width of ramps.) The
  23
  24        ramps do not have a minimum clear width of forty-eight (48) inches.
  25
  26
            VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Least
  27
  28        possible slope of ramp.) The least possible slope is not used for the ramp
                                          12
                                       COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 13 of 23 Page ID #:13



   1        leading into the business.
   2
   3
   4        VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Maximum

   5        slope of ramp.) The slope of the ramp leading into the business is greater
   6
            than 8.33%.
   7
   8
   9        VIOLATION of 2010 CBC § 1133B.5.3.1; 1991 ADAS § 4.8.6. (Maximum
  10
            cross slope of ramp.) The cross slope of the ramp was greater than 2%.
  11
  12
  13        VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4. (Level ramp
  14
            landings.) Level ramp landings must be provided at the top and bottom of
  15
  16        each ramp. They are not provided.
  17
  18
            VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4(1). (Width of
  19
  20        ramp landings.) The landing of ramps must be at least as wide as the ramp
  21        run leading to it, but they are not.
  22
  23
  24        VIOLATION of 2010 CBC § 1133B.5.4.2; 1991 ADAS §§ 4.8.4(2),
  25
            4.8.4(3). (Minimum landing width and length for top ramp landings.) The
  26
            ramp’s top landing is not sixty (60) inches wide and long as required.
  27
  28
                                            13
                                         COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 14 of 23 Page ID #:14



   1        VIOLATION of 2010 CBC § 1133B.5.4.2. (Minimum landing length for
   2
            bottom ramp landings.) The ramp’s bottom landing is not seventy-two (72)
   3
   4        inches in length as required.

   5
   6
            VIOLATION of 2010 CBC § 1133B.5.4.6; 1991 ADAS § 4.8.4(3).
   7
   8        (Minimum landing size for change of direction in ramp.) The change of
   9        direction in the ramp does not have a minimum landing size of 60” x 60”.
  10
  11
  12        VIOLATION of 2010 CBC § 1133B.1.1.1.3; 2010 ADAS § 302.2. (Carpet.)
  13        Carpets and mats must be securely attached to a stable surface. Carpeting
  14
            must be securely attached so that it does not shift or buckle against wheeled
  15
  16        traffic. The carpet and/or mat inside the business is not secure and can cause
  17        rolling and buckling. Rolling or buckling occurs when carpet is not properly
  18
            secured and makes wheelchair maneuvering very difficult. It also creates a
  19
  20        tripping hazard for those using walkers and canes.
  21
  22
            VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Front door
  23
  24        entrance threshold and weather strip changes in level.) Inside the building,
  25
            the front door entrance threshold and weather strip has changes in level
  26
            greater than one-half inch but provides no ramps. This makes traversing this
  27
  28        area difficult.
                                          14
                                       COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 15 of 23 Page ID #:15



   1
   2
             VIOLATION of 2010 ADAS § 404.2.8.1. (Closing speed of door.) The door
   3
   4         closer is not adjusted so that from an open position of ninety (90) degrees,

   5         the time required to move the door to a position of twelve (12) degrees from
   6
             the latch is five (5) seconds minimum. The restroom door takes less than five
   7
   8         (5) seconds to move from a position of ninety (90) degrees to a position of
   9         twelve (12) degrees from the latch.
  10
  11
  12         VIOLATION of 2010 CBC § 1115B.8.4; 1991 ADAS § 4.16.6; 2010
  13         ADAS § 604.7. (Toilet paper dispenser.) The toilet tissue dispenser is
  14
             mounted more than twelve (12) inches from the front edge of the toilet seat,
  15
  16         making it hard for Plaintiff to use the toilet.
  17
  18
             VIOLATION of 2010 CBC § 1115B.6. (Sanitary facilities – door signage.)
  19
  20         The sanitary facilities are missing door signage indicating an accessible
  21         facility.
  22
             Plaintiff personally encountered the foregoing barriers.
  23
  24         20.    These inaccessible conditions denied Plaintiff full and equal access
  25
       and caused difficulty, humiliation, and/or frustration.
  26
             21.    The barriers existed during each of Plaintiff’s visits in 2020.
  27
  28         22.    Plaintiff alleges that Defendants knew that the foregoing architectural
                                            15
                                         COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 16 of 23 Page ID #:16



   1   barriers prevented access. Plaintiff will prove that Defendants had actual knowledge
   2
       that the architectural barriers prevented access, and that the noncompliance with the
   3
   4   ADA Accessibility Guidelines and Title 24 of the California Building Code was

   5   intentional.
   6
             23.      Plaintiff intends visit the Property again soon. Currently, Plaintiff is
   7
   8   reasonably deterred from returning to Defendants’ public accommodation facilities
   9   because of the knowledge of barriers to equal access, relating to Plaintiff’s
  10
       disabilities, that continue to exist at the Property.
  11
  12         24.      Defendants have failed to maintain in working and useable conditions
  13   those features necessary to provide ready access to persons with disabilities.
  14
             25.      Defendants have the financial resources to remove these barriers
  15
  16   without much expense or difficulty in order to make their Property more accessible
  17   to their mobility impaired customers. The removal of these barriers is readily
  18
       achievable. The United States Department of Justice has determined that removal of
  19
  20   these types of barriers is readily achievable to remove.
  21
             26.      Defendants refuse to remove these barriers.
  22
             27.      On information and belief, Plaintiff alleges that Defendants’ failure to
  23
  24   remove these barriers was intentional, because the barriers are logical and obvious.
  25
       During all relevant times, Defendants had authority, control, and dominion over
  26
       these conditions; thus, the absence of accessible facilities was not a mishap, but
  27
  28   rather an intentional act.
                                              16
                                           COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 17 of 23 Page ID #:17



   1         28.    These barriers to access are described herein without prejudice to
   2
       Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
   3
   4   access agents, pursuant to Doran v 7-ELEVEN, Inc., 524 F3d 1034 (9th Cir. 2008)

   5   (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
   6
       have all barriers that relate to his or her disability removed, regardless of whether
   7
   8   he or she personally encountered them).
   9      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  10
           WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
  11
  12                                  (Against All Defendants)
  13         29.    Plaintiff alleges and incorporates by reference each and every
  14
       allegation contained in all prior paragraphs of this complaint.
  15
  16         30.    Title III of the ADA prohibits discrimination against any person on the
  17   basis of disability in the full and equal enjoyment of the goods, services, facilities,
  18
       privileges, advantages, or accommodations of any place of public accommodation
  19
  20   by any person who owns, leases, or operates a place of public accommodation.
  21
       U.S.C. § 12182(a).
  22
             31.    Defendants discriminated against Plaintiff by denying “full and equal
  23
  24   enjoyment” and use of the goods, services, facilities, privileges, or accommodations
  25
       of Defendant’s facility during each visit and each incident of deterred visit.
  26
             32.    The acts and omissions of Defendants herein were/are in violation of
  27
  28   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
                                            17
                                         COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 18 of 23 Page ID #:18



   1         33.     Pursuant to the ADA, discrimination is a “failure to make reasonable
   2
       modifications in policies, practices or procedures, when such modifications are
   3
   4   necessary to afford goods, services, facilities, privileges, advantages or

   5   accommodations to individuals with disabilities, unless the entity can demonstrate
   6
       that making such modifications would fundamentally alter the nature of such goods,
   7
   8   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
   9   12182(b)(2)(A)(ii).
  10
             34.    The ADA requires removal of architectural barriers in existing
  11
  12   facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv.)
  13   (“discrimination includes … a failure to remove architectural barriers, and
  14
       communication barriers that are structural in nature, in existing facilities, … where
  15
  16   such removal is readily achievable”). The term “readily achievable” is defined as
  17   “easily accomplishable and able to be carried out without much difficulty or
  18
       expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
  19
  20   Standards of Accessible Design (“ADAS”), found at 28 C.F.R., Part 36, including
  21
       the ADA Accessibility Guidelines for Buildings and Facilities (“ADAAG”) at Part
  22
       36, Appendix A.
  23
  24         35.    If removal of any barrier is not readily achievable, a failure to make
  25
       goods, services, facilities, or accommodations available through alternative
  26
       methods is also prohibited if these methods are readily achievable. 42 U.S.C. §
  27
  28   12182(b)(2)(A)(v).
                                            18
                                         COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 19 of 23 Page ID #:19



   1         36.     Plaintiff alleges that Defendants can easily remove the architectural
   2
       barriers at their facility without much difficulty or expense, and that Defendants
   3
   4   violated the ADA by failing to remove those barriers because removal was readily

   5   achievable. There are companies in the area which can repaint parking areas for as
   6
       little as $350. Defendants can afford such costs, which are a fraction of what
   7
   8   Defendants receive in rental profits for such a large and expensive property.
   9         37.     Alternatively, if it was not “readily achievable” for Defendants to
  10
       remove barriers at their facilities, Defendants violated the ADA by failing to make
  11
  12   the required services available through alternative methods, which are readily
  13   achievable.
  14
             38.     On information and belief, the facility was modified after January 26,
  15
  16   1992, mandating compliance access requirements under the ADA.
  17         39.     The ADA requires that facilities altered in a manner that affects or
  18
       could affect their usability must be made readily accessible to individuals with
  19
  20   disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
  21
             40.     Plaintiff alleges that Defendants altered the facilities at the Property in
  22
       a manner that violated the ADA, and/or failed to make the Property readily
  23
  24   accessible to physically disabled persons, including Plaintiff, to the maximum
  25
       extent feasible.
  26
             41.     The ADA also requires reasonable modifications in policies, practices,
  27
  28   or procedures, when such modifications are necessary to afford goods, services,
                                             19
                                          COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 20 of 23 Page ID #:20



   1   facilities, privileges, advantages, or accommodations to individuals with
   2
       disabilities, unless the entity can demonstrate that making such modifications
   3
   4   would fundamentally alter the nature of such goods, services, facilities, privileges,

   5   advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
   6
             42.    Plaintiff alleges that Defendants violated the ADA by failing to make
   7
   8   reasonable modifications in policies, practices, or procedures at the Property when
   9   these modifications were necessary to afford (and would not fundamentally alter the
  10
       nature of) the goods, services, facilities, privileges, advantages, or accommodations.
  11
  12         43.    Plaintiff seeks a finding from this Court that Defendants violated the
  13   ADA, so that Plaintiff may pursue damages under California’s Unruh Civil Rights
  14
       Act for Disable Persons Act.
  15
  16         44.    Here Defendants’ failure to make sure that accessible facilities were
  17   available and ready to be used by the Plaintiff was/is a violation of law.
  18
             45.    Plaintiff would like to continue to frequent Defendants’ property
  19
  20   because it is close to her home. However, Plaintiff is deterred from doing so
  21
       because Plaintiff has been discriminated against and is aware of accessibility
  22
       barriers at the Property.
  23
  24         46.    Among the remedies sought, Plaintiff seeks an injunction order
  25
       requiring compliance with state and federal access laws, and remediation of all the
  26
       existing access violations at the Property.
  27
  28     V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
                                           20
                                        COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 21 of 23 Page ID #:21



   1                                  (Cal. Civ. Code § 51-53.)
   2
   3                                   (Against All Defendants)
   4
                47.   Plaintiff repleads and incorporates by reference, as though fully set
   5
       forth herein, the allegations contained in all prior paragraphs of this complaint.
   6
   7            48.   California Civil Code § 51 states, in part: “All persons within the
   8
       jurisdictions of this state are entitled to the full and equal accommodations,
   9
       advantages, facilities, privileges, or services in all business establishments of every
  10
  11   kind whatsoever.”
  12
                49.   California Civil Code § 51 also states, in part: “No business
  13
  14
       establishment of any kind whatsoever shall discriminate against any person in this

  15   state because of the disability of the person.”
  16
                50.   California Civil Code § 51(f) specifically incorporates, by reference,
  17
  18   an individual’s rights under the ADA, into the Unruh Civil Rights Act. (“Unruh

  19   Act”).
  20
                51.   The Unruh Act also provides that a violation of the ADA, or California
  21
  22   state accessibility regulations, is a violation of the Unruh Act Cal. Civ. Code §

  23   51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D.
  24
       Cal. 1994).
  25
  26            52.   Defendants’ above-mentioned acts and omissions have violated the

  27   Unruh Act by denying Plaintiff her rights to full and equal use of the
  28
                                             21
                                          COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 22 of 23 Page ID #:22



   1   accommodations, advantages, facilities, privileges, and services they offer, on the
   2
       basis of Plaintiff’s disability.
   3
   4          53.    Defendants’ above-mentioned acts and omissions have also violated

   5   the Unruh Act by denying Plaintiff her rights to equal access pursuant to the ADA;
   6
       and, thus, Defendants are liable for damages. Cal. Civ. Code § 51(f), 52(a).
   7
   8          54.    Because violation of the Unruh Act resulted in difficulty, discomfort,
   9   and/or embarrassment for Plaintiff, the Defendants are each also responsible for
  10
       statutory damages, such as a civil penalty. Cal. Civ. Code § 55.56(a)(c).
  11
  12          55.    Plaintiff was actually damaged.
  13   //
  14
       //
  15
  16   //
  17   //
  18
       //
  19
  20   //
  21
       //
  22
       //
  23
  24   //
  25
       //
  26
       //
  27
  28   //
                                             22
                                          COMPLAINT
Case 2:21-cv-00286-CJC-AGR Document 1 Filed 01/12/21 Page 23 of 23 Page ID #:23



   1         56.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks
   2
       statutory minimum damages of four thousand dollars ($4,000) for each offense.
   3
   4                                  PRAYER FOR RELIEF

   5                  WHEREFORE, Plaintiff prays for judgment against Defendants, as
   6
       follows:
   7
   8         1. For injunctive relief, compelling Defendants to comply with the
   9               Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
  10
                   Plaintiff is not invoking section 55 of the California Civil Code and is not
  11
  12               seeking injunctive relief under the Disabled Person Acts.
  13         2. Damages under the Unruh Civil Rights Act, which provides for actual
  14
                   damages and a statutory minimum of $4,000 per each offense.
  15
  16         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
  17               42 U.S.C. § 12205, and Cal. Civ. Code § 52.
  18
                                          JURY DEMAND
  19
  20   Plaintiffs demand a trial by jury on all issues so triable.
  21
  22
       DATED: December 22, 2020           THE LAW OFFICE OF HAKIMI & SHAHRIARI
  23
  24
  25                                      By:   /s/ Peter Shahriari, Esq.____________
                                                PETER SHAHRIARI, ESQ.
  26                                            Attorney for Plaintiff, Phillip Walker
  27
  28
                                             23
                                          COMPLAINT
